Name: Commission Implementing Regulation (EU) 2019/774 of 16 May 2019 amending Regulation (EU) No 1304/2014 as regards application of the technical specification for interoperability relating to the subsystem Ã¢ rolling stock Ã¢  noiseÃ¢ to the existing freight wagons (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  deterioration of the environment;  environmental policy;  European construction;  land transport
 Date Published: nan

 27.5.2019 EN Official Journal of the European Union LI 139/89 COMMISSION IMPLEMENTING REGULATION (EU) 2019/774 of 16 May 2019 amending Regulation (EU) No 1304/2014 as regards application of the technical specification for interoperability relating to the subsystem rolling stock  noise to the existing freight wagons (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 5(11) thereof, Whereas: (1) Directive 2002/49/EC of the European Parliament and of the Council (2) (Environmental Noise Directive) provides a basis for developing and completing the existing set of Community measures concerning noise emitted by, inter alia, rail vehicles. (2) Environmental noise and in particular noise from railways remains a serious threat to human health, as results from the evaluation of the Environmental Noise Directive (3) and the implementation report of the Environmental Noise Directive (4). (3) While Environmental Noise Directive generally applies to routes having more than 30 000 trains, both freight and passenger, in developing the concept of quieter routes it has been necessary to take into account those routes where there is a significant freight traffic during the night-time. (4) There is a risk that excessive levels of railway noise could lead to uncoordinated unilateral action by some Member States. Such measures could have adverse effects on European economies and result in a reverse modal shift from rail to road. Furthermore, such actions might undermine Union rail interoperability. As the majority of rail freight in the Union is international, a European-level solution to the problem is needed. (5) The application of the technical specification for interoperability relating to the rolling stock  noise subsystem of the rail system in the Union (NOI TSI) as set out in Commission Regulation (EU) No 1304/2014 (5) to existing wagons should therefore significantly reduce maximum noise emission levels. One of the most effective ways to mitigate rail noise is by retrofitting existing freight wagons with composite brake blocks. This technical solution reduces rail noise by up to 10 dB, which represents a 50 % reduction in audible noise for humans. (6) On 22 September 2017, the Commission requested the European Union Agency for Railways (the Agency) to issue a recommendation, pursuant to Article 5(2) of Directive (EU) 2016/797, for a revision of the NOI TSI with a view to specifying the application of the NOI TSI to the existing freight wagons in the framework of the quieter routes strategy and in order to align the NOI TSI with Directive (EU) 2016/797. (7) The issue of rail freight noise should be tackled where it is a serious nuisance and a health threat. For this reason and as freight trains operating in night are of particular nuisance, a definition of a quieter route should be formulated with reference to rail freight traffic intensity during night-time. (8) The date of application of the introduction of the quieter routes should be set taking into account several parameters, including the progress of retrofitting in different Member States, the rate of renewal of the rail freight fleet, the freight wagons maintenance cycle, the production capacity of manufacturers of composite brake blocks and workshop availability. The date should also be aligned with the recurrent change of working timetable in accordance with Annex VII to Directive 2012/34/EU of the European Parliament and of the Council (6). (9) As traffic intensity may be subject to fluctuations, the list of quieter routes should be updated at regular intervals to take into account such changes and, at the same time, guarantee a stable framework over a period of several years. Therefore, it would be appropriate that the Member States update the list of quieter routes at least every five years after 8 December 2024. Furthermore, before the first update, the Commission should evaluate the progress of retrofitting and the impact of the introduction of quieter routes on the rail freight industry. (10) Given the concerns raised by some stakeholders related to the operations of wagons equipped with composite brake blocks in Nordic winter conditions, the Commission, assisted by the Agency, should continue to analyse the issues and possible solutions. It should assess by June 2020 whether an amendment to this TSI is necessary, possibly in form of an exemption allowing the continued operation of limited numbers of wagons with cast iron brake blocks on quieter routes, to preserve cross border rail freight traffic to and from affected Nordic regions. According to the estimates of the Swedish authorities the number of wagons used in such a traffic does in total not exceed 17 500. (11) The introduction of quieter routes should complement other actions at Union level aimed at reducing rail freight noise, including the financing of retrofitting under the Connecting Europe Facility, (7) ESIF funds (8), noise-differentiated track access charges schemes (9) and the development of new technical solutions under the Shift2Rail initiative (10). (12) In order to ensure an efficient implementation of quieter routes the respective national competent authorities should closely cooperate. (13) As the amendments have a direct impact on the social environment of workers in the sector and on rail freight customers, the social partners and rail freight customers have been consulted, as required by Articles 6 and 7 of Regulation (EU) 2016/796 of the European Parliament and of the Council (11). (14) An impact assessment in accordance with Article 5 of Directive (EU) 2016/797 was conducted during the revision of this TSI by the Agency. (15) On 29 May 2018, the Agency issued a recommendation on the amendments to the NOI TSI regarding the application of its provisions to the existing wagons. (16) Furthermore, on 29 November 2018, the Agency issued a recommendation on the amendment to the NOI TSI in order to align this Regulation with Directive (EU) 2016/797. (17) Under Commission Delegated Decision (EU) 2017/1474 (12), TSI should indicate whether it is necessary to re-notify the conformity assessment bodies that were notified on the basis of a previous version of the TSI and whether a simplified notification process should be applied. This Regulation brings about limited changes and it should not be necessary to re-notify bodies notified on the basis of a previous version of the TSI. (18) This Regulation amends the NOI TSI to further achieve interoperability within the Union rail system, improve and develop international rail transport, contribute to the progressive creation of the internal market and complement the NOI TSI in view of covering essential requirements. It enables to achieve the objectives and to meet the essential requirements of both Directives 2008/57/EC of the European Parliament and of the Council (13) and (EU) 2016/797. Therefore, this Regulation should be directly applicable in all Member States including Member States which have notified the Agency and the Commission under Article 57(2) of Directive (EU) 2016/797 that they have extended the transposition period and thus continue to apply Directive 2008/57/EC until 15 June 2020 at the latest. Notified Bodies exercising under Directive 2008/57/EC in the Member States that have extended the transposition period should be able to issue EC certificate of verification in accordance with this Regulation as long as Directive 2008/57/EC applies in the Member State where they are established. (19) Regulation (EU) No 1304/2014 should therefore be amended in order to align this Regulation with Directive (EU) 2016/797 and to apply it to existing freight wagons in the framework of the quieter routes strategy and to provide for a procedure for the assessment of acoustic performance of composite brake blocks. This procedure should become as set out by this amendment an open point within the meaning of Article 4(6) of Directive (EU) 2016/797. (20) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1304/2014 is amended as follows: (1) Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. With regard to specific cases listed in point 7.3.2 of the Annex, the conditions to be met for the verification of the essential requirements set out in Annex III to Directive (EU) 2016/797 shall be those laid down in point 7.3.2 of the Annex or by national rules in force in the Member State which is part of the area of use of the vehicles covered by this Regulation; (b) point (c) of paragraph 2 is replaced by the following: (c) the bodies designated to carry out the conformity assessment and verification procedures with respect to the national rules relating to the specific cases set out in point 7.3.2 of the Annex; (2) Article 7 is amended as follows: (a) in paragraph 4, the reference to Article 6 of Directive 2008/57/EC is replaced by a reference to Article 5 of Directive (EU) 2016/797; (b) in paragraph 5, the reference to Directive 2008/57/EC is replaced by a reference to Directive (EU) 2016/797; (3) The following Articles 5a, 5b, 5c, 5d, 5e are inserted: Article 5a From 8 December 2024, wagons within the scope of Regulation (EU) No 321/2013 which are not covered by point 7.2.2.2 of the Annex to this Regulation shall not be operated on the quieter routes. Article 5b A quieter route means a part of the railway infrastructure with a minimum length of 20 km on which the average number of daily operated freight trains during the night-time as defined in national legislation transposing Directive 2002/49/EC of the European Parliament and of the Council (*1) was higher than 12. The freight traffic in the years 2015, 2016 and 2017 shall be the basis for the calculation of that average number. In case the freight traffic due to exceptional circumstances diverges in a given year from that average number by more than 25 %, the Member State concerned can calculate the average number on the basis of the remaining two years. Article 5c 1. Member States shall designate quieter routes in accordance with Article 5b and the procedure set out in Appendix D.1 of the Annex. They shall provide the European Union Agency for Railways (the Agency) with a list of quieter routes six months after the date of publication of this Regulation at the latest. The Agency shall publish those lists on its website. 2. Member States shall update the list of quieter routes at least every five years after 8 December 2024, following the procedure set out in Appendix D.2 of the Annex. Article 5d By 31 December 2028, the Commission shall evaluate the implementation of the quieter routes, in particular regarding the progress of retrofitting of wagons and the impact of the introduction of quieter routes on the overall noise exposure of the population and competitiveness of the rail freight sector. Article 5e By 30 June 2020, the Commission shall issue a report regarding operations with wagons equipped with composite brake blocks in Nordic winter conditions, based on evidence gathered by the Agency, national safety authorities and rail companies. In particular, this report shall contain an assessment of the safety and braking performance of such wagons and existing or potential operational and technical measures applicable in Nordic winter conditions. The report shall be made public. If the report provides evidence that the use of such wagons in Nordic winter conditions poses safety issues that cannot be addressed by operational and technical measures without severe adverse impact on rail freight operations, the Commission shall propose amendments to this TSI to address those issues while preserving cross border freight traffic to and from affected Nordic regions. In particular, the proposal may if necessary include an exemption permitting the continued operation on quieter routes throughout the Union of a limited number of wagons used frequently in such cross border freight traffic, and any operational restrictions appropriate to limit the impact of the use of such wagons on quieter routes, which are compatible with the purpose of preserving the above-mentioned cross-border freight traffic. If the revision set out in the paragraph above takes place, the Commission shall report annually thereafter on the progress on technical and operational solutions for the operation of freight wagons in winter conditions. It shall provide an estimation of the number of wagons equipped with cast iron brake blocks necessary to ensure continued cross border traffic to and from such Nordic regions, with a view to ending the exemption in 2028 at the latest. (*1) Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (OJ L 189, 18.7.2002, p. 12)." (4) The Annex to Regulation (EU) No 1304/2014 is amended in accordance with the Annex to this Implementing Regulation. Article 2 1. Notifications of conformity assessment bodies for the purposes of Regulation (EU) No 1304/2014 shall remain valid on the basis of that Regulation, as amended by the present Regulation. 2. Conformity assessment bodies notified in accordance with Directive 2008/57/EC may issue EC certificate of verification in accordance with this Regulation as long as Directive 2008/57/EC applies in the Member State where they are established in accordance with Article 57(2) of Directive (EU) 2016/797 and until 15 June 2020 at the latest. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2019. For the Commission The President Jean-Claude JUNCKER (1) Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (OJ L 138, 26.5.2016, p. 44). (2) Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (OJ L 189, 18.7.2002, p. 12). (3) Commission Staff Working Document Refit Evaluation of the Directive 2002/49/EC relating to the assessment and management of environmental noise (SWD(2016) 454 final) (4) Report from the Commission to the European Parliament and the Council on the Implementation of the Environmental Noise Directive in accordance with Article 11 of Directive 2002/49/EC (COM(2017) 151 final). (5) Commission Regulation (EU) No 1304/2014 of 26 November 2014 on the technical specification for interoperability relating to the subsystem rolling stock  noise amending Decision 2008/232/EC and repealing Decision 2011/229/EU (OJ L 356, 12.12.2014, p. 421). (6) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (7) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (8) Regulation (EU) No 1300/2013 of the European Parliament and of the Council of 17 December 2013 on the Cohesion Fund and repealing Council Regulation (EC) No 1084/2006 (OJ L 347, 20.12.2013, p. 281) and Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the European Regional Development Fund and on specific provisions concerning the Investment for growth and jobs goal and repealing Regulation (EC) No 1080/2006 (OJ L 347, 20.12.2013, p. 289). (9) Commission Implementing Regulation (EU) 2015/429 of 13 March 2015 setting out the modalities to be followed for the application of the charging for the cost of noise effects (OJ L 70, 14.3.2015, p. 36). (10) Council Regulation (EU) No 642/2014 of 16 June 2014 establishing the Shift2Rail Joint Undertaking (OJ L 177, 17.6.2014, p. 9). (11) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). (12) Commission Delegated Decision (EU) 2017/1474 of 8 June 2017 supplementing Directive (EU) 2016/797 of the European Parliament and of the Council with regard to specific objectives for the drafting, adoption and review of technical specifications for interoperability (OJ L 210, 15.8.2017, p. 5). (13) Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (OJ L 191, 18.7.2008, p. 1) ANNEX The Annex to Regulation (EU) No 1304/2014 is amended as follows: 1. In Chapter 1 the text Directive 2008/57/EC is replaced by the text Directive (EU) 2016/797; 2. In chapter 1 section 1.1 is replaced by the following: 1.1 Technical scope 1.1.1 Scope related to rolling stock This TSI applies to all rolling stock within the scope of Regulation (EU) No 1302/2014 (LOC&PAS TSI) and Regulation (EU) No 321/2013 (WAG TSI); 1.1.2. Scope related to operational aspects Alongside with Commission Decision 2012/757/EU (*1) (OPE TSI), this TSI applies to the operation of freight wagons which are used on railway infrastructure designated as quieter routes. (*1) Commission Decision 2012/757/EU of 14 November 2012 concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union and amending Decision 2007/756/EC (OJ L 345, 15.12.2012, p. 1).." 3. Chapter 2 is replaced by the following: 2. DEFINITION OF THE SUBSYSTEM A unit means the rolling stock which is subject to the application of this TSI, and therefore subject to the EC verification procedure. Chapter 2 in the annex to Regulation (EU) No 1302/2014 and chapter 2 in the annex to Regulation (EU) No 321/2013 describe what a unit can consist of. The requirements of this TSI apply to the following categories of rolling stock set out in section 2 in Annex I of Directive (EU) 2016/797: (a) Locomotives and passenger rolling stock including thermal or electric traction units, self-propelling thermal or electric passenger trains, and passenger coaches. This category is further defined in chapter 2 in the annex to Regulation (EU) No 1302/2014 and shall be referred to in this TSI as locomotives, electric multiple units (EMU), diesel multiple units (DMU) and coaches; (b) Freight wagons, including low-deck vehicles designed for the entire network and vehicles designed to carry lorries. This category is further defined in chapter 2 in the annex to Regulation (EU) No 321/2013 and shall be referred to in this TSI as wagons; (c) Special vehicles, such as on-track machines. This category is further defined in chapter 2 in the annex to Regulation (EU) No 1302/2014 and consists of on-track machines (referred to in this TSI as OTMs) and infrastructure inspection vehicles, which belong to the categories in points (a) or (b) depending on their design.; 4. Chapter 3 is replaced by the following: 3. ESSENTIAL REQUIREMENTS All basic parameters set out in this TSI shall be linked to at least one of the essential requirements as set out in Annex III of Directive (EU) 2016/797. Table 1 indicates the allocation. Table 1 Basic parameters and their link to the essential requirements Point Basic parameter Essential requirements Safety Reliability and availability Health Environmental protection Technical compatibility Accessibility 4.2.1 Limits for stationary noise 1.4.4 4.2.2 Limits for starting noise 1.4.4 4.2.3 Limits for pass-by noise 1.4.4 4.2.4 Limits for driver's cab interior noise 1.4.4 5. Chapter 4 is amended as follows: (a) in section 4.2 the reference to Articles 5(5) and 2(l) of Directive 2008/57/EC is replaced by the reference to Articles 4(5) and 2(13) of Directive (EU) 2016/797; (b) section 4.3 is replaced by the following: 4.3 Functional and technical specifications of the interfaces This TSI has the following interfaces with the rolling stock subsystem: Interface with subsystems of points (a), (b), (c) and (e) of chapter 2 (dealt with in Regulation (EU) No 1302/2014) with regard to:  stationary noise,  starting noise (not applicable to coaches),  pass-by noise,  interior noise within the driver's cab, where applicable. Interface with subsystems of point (d) of chapter 2 (dealt with in Regulation (EU) No 321/2013) with regard to:  pass-by noise,  stationary noise. This TSI has the following interface with the operation and traffic management subsystem (dealt with in Decision 2012/757/EU) with regard to:  pass-by noise.; (c) section 4.4 is replaced by the following: 4.4 Operating rules Requirements concerning the operating rules for the subsystem rolling stock are set out in section 4.4 of the Annex of Regulation (EU) No 1302/2014 and in section 4.4 of the Annex of Regulation (EU) No 321/2013. 4.4.1 Specific rules for the operation of wagons on quieter routes in case of degraded operation The contingency arrangements as defined in point 4.2.3.6.3 of the Annex of Decision 2012/757/EU include the operation of wagons not compliant with point 7.2.2.2 on quieter routes. This measure can be applied to address capacity restrictions or operational constraints caused by rolling stock failures, extreme weather conditions, accidents or incidents and infrastructure failures. 4.4.2 Specific rules for the operation of wagons on quieter routes in case of infrastructure works and wagons maintenance The operation of wagons not compliant with point 7.2.2.2 on quieter routes shall be possible in case of wagons maintenance activities where only a quieter route is available in order to access the maintenance workshop. Contingency arrangements set out in point 4.4.1 are applicable in case of infrastructure works where a quieter route is the only suitable alternative. (d) section 4.5 is replaced by the following: 4.5 Maintenance rules Requirements concerning the maintenance rules for the subsystem rolling stock are set out in section 4.5 of the Annex of Regulation (EU) No 1302/2014 and in section 4.5 of the Annex of Regulation (EU) No 321/2013.; 6. In chapter 6 Conformity assessment and EC verification, in point 6.2.2.3.2.1 EMU, DMUs, locomotives and coaches and in point 6.2.2.3.2.2 Wagons, the text Vtest is replaced by vtest (four replacements). 7. Chapter 7 is amended as follows: (a) section 7.2 is replaced by the following: 7.2 Application of this TSI to existing subsystems The principles to be applied by the applicants and authorising entities in case of change(s) to an existing rolling stock or rolling stock type are defined in point 7.1.2 of the Annex to Regulation (EU) No 1302/2014 and section 7.2 of the Annex to Regulation (EU) No 321/2013. 7.2.1 Provisions in case of changes to existing rolling stock or rolling stock type The applicant shall ensure that the noise levels of rolling stock subject to change(s) remain below the limits set out in the TSI, which was applicable when the rolling stock in question was first authorised. If no TSI existed at the time of the first authorisation, the applicant shall ensure that the noise levels of the rolling stock subject to change(s) are either not increased or remain below the limits set out in Decision 2006/66/EC or Decision 2002/735/EC. If an assessment is required, it shall be limited to the basic parameters affected by the change(s). If the simplified evaluation is applied, the original unit may represent the reference unit in accordance with the provisions of point 6.2.3. The replacement of a whole unit or (a) vehicle(s) within a unit (e.g. a replacement after a severe damage) does not require a conformity assessment against this TSI, as long as the unit or the vehicle(s) are identical to the ones they replace. 7.2.2 Additional provisions for the application of this TSI to existing wagons The restriction of the operation set out in Article 5a of this Regulation shall not apply to wagons mostly operated on lines with a gradient of more than 40 °, wagons with a maximum operating speed higher than 120 km/h, wagons with a maximum axle load higher than 22,5 t, wagons exclusively operated for infrastructure works and wagons used in rescue trains. If a wagon is being equipped with quieter brake blocks as defined in point 7.2.2.1 and no noise sources are added to the wagon, then it shall be assumed that the requirements of point 4.2.3 are met without further testing. 7.2.2.1 Quieter brake blocks A quieter brake block is a brake block belonging to one of the following categories:  Brake block listed in Appendix G of Regulation (EU) No 321/2013;  Brake block assessed in accordance with the procedure set out in Appendix F of this TSI. 7.2.2.2 Wagons operated on quieter routes Wagons belonging to one of the categories below can be operated on the quieter routes within their area of use:  Wagons holding an EC declaration of verification against Commission Decision 2006/66/EC concerning the technical specification for interoperability relating to the subsystem rolling stock  noise of the trans-European conventional rail system;  Wagons holding an EC declaration of verification against Commission Decision 2011/229/EU concerning the technical specifications of interoperability relating to the subsystem rolling stock  noise of the trans-European conventional rail system;  Wagons holding an EC declaration of verification against this TSI;  Wagons fitted with quieter brake blocks as defined in point 7.2.2.1 or brake discs for the service brake function;  Wagons fitted with composite brake blocks listed in Appendix E for the service brake function. The operation of these wagons on the quieter routes shall be limited in accordance with the conditions described in this appendix.; (b) point 7.3.2.1 is replaced by the following: 7.3.2.1. Specific cases (a) Specific case Estonia, Finland, Latvia, Lithuania, Poland and Slovakia (P) For units, which are in shared use with third countries, the track gauge of which is different from that of the main rail network within the Union, the application of national technical rules instead of the requirements in this TSI shall be permitted. (b) Specific case Finland (T) Decision 2011/229/EU may continue to apply for freight wagons to be used only on the territory of Finland and until the relevant technical solution in relation to severe winter conditions is found, but in any case not later than until 31 December 2032. This shall not prevent freight wagons from other Member States to operate on the Finnish network. (c) in point 7.3.2.2(a), the second subparagraph is deleted; (d) point 7.3.2.4 is replaced by the following: 7.3.2.4. Limits for pass-by noise (point 4.2.3) (a) Specific case Channel Tunnel (P) For the Channel Tunnel, the limits for pass-by noise shall not apply to wagons dedicated to the transport of heavy goods vehicles between Coquelles (France) and Folkestone (United Kingdom). (b) Specific case Sweden (T) For locomotives with total tractive power of more than 6 000 kW and a maximum axle load of more than 25 t the limit values for pass-by noise LpAeq,Tp (80 km/h) in Table 4 may be raised up to 85 dB.; (e) the following section 7.4 is added: 7.4 Particular implementation rules 7.4.1. Particular implementation rules for the application of this TSI to existing wagons (point 7.2.2) (a) Particular implementation rules for the application of this TSI to existing wagons in the Channel Tunnel (P) For the calculation of the annual average daily operated freight trains during night-time the freight trains composed of wagons dedicated to the transport of heavy goods vehicles confined in the Coquelles (France) - Folkestone (United Kingdom) line shall not be taken into account. (b) Particular implementation rules for the application of this TSI to existing wagons in Finland and Sweden (T) The concept of quieter routes shall not apply on the Finnish and Swedish networks due to uncertainties related to the operation in severe winter conditions with composite brake blocks until 31 December 2032. This shall not prevent freight wagons from other Member States to operate on the Finnish and Swedish network. 7.4.2. Particular implementation rules for wagons operated on quieter routes (point 7.2.2.2) (a) Particular implementation rules for wagons operated on quieter routes of Belgium (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of Belgium:  Wagons with tyred wheels until 31 December 2026  Wagons which require the fitting of a kink valve in order to replace the cast iron block with composite brake blocks until 31 December 2026  Wagons fitted with cast iron blocks which require the replacement of wheels with wheels compliant with the requirements set out in EN 13979-1:2003+A2:2011 in order to be retrofitted with composite brake blocks until 31 December 2026 (b) Particular implementation rules for wagons operated on quieter routes of Channel Tunnel (P) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the Channel Tunnel concession: Wagons dedicated to the transport of heavy goods vehicles between Coquelles (France) and Folkestone (United Kingdom) (c) Particular implementation rules for wagons operated on quieter routes of Czechia (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of Czechia:  Wagons with tyred wheels, until 31 December 2026  Wagons with 59V type bearings until 31 December 2034  Wagons which require the fitting of a kink valve in order to replace the cast iron block with composite brake blocks, until 31 December 2034  Wagons with 1Bg or 1Bgu brake configuration fitted with cast iron brake blocks until 31 December 2036  Wagons fitted with cast iron blocks which require the replacement of wheels with wheels compliant with the requirements set out in EN 13979-1:2003+A2:2011 in order to be retrofitted with composite brake blocks until 31 December 2029 Furthermore, it shall not be mandatory to use composite brake blocks on quieter routes for existing wagons not covered by the five dashes above and for which there exists no one-to-one-solution for replacement of cast iron brake blocks until 31 December 2030. (d) Particular implementation rules for wagons operated on quieter routes of France (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of France:  Wagons with 1Bg or 1Bgu brake configuration fitted with cast iron brake blocks until 31 December 2030  Wagons fitted with small wheels (diameter under 920 mm) until 31 December 2030 (e) Particular implementation rules for wagons operated on quieter routes of Italy (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of Italy:  Wagons with tyred wheels until 31 December 2026  Wagons which require the fitting of a kink valve in order to replace the cast iron block with composite brake blocks until 31 December 2026  Wagons fitted with cast iron blocks which require the replacement of wheels with wheels compliant with the requirements set out in EN 13979-1:2003+A2:2011 in order to be retrofitted with composite brake blocks until 31 December 2026 Furthermore, it shall not be mandatory to use composite brake blocks on quieter routes for existing wagons not covered by the three dashes above and for which there exists no one-to-one-solution for replacement of cast iron brake blocks until 31 December 2030. (f) Particular implementation rules for wagons operated on quieter routes of Poland (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of Poland until 31 December 2036:  Wagons with tyred wheels  Wagons with 1Bg or 1Bgu brake configuration fitted with cast iron blocks  Wagons designed for S traffic equipped with SS brake fitted with cast iron blocks  Wagons fitted with cast iron blocks and designed for SS traffic for which retrofitting with LL brake blocks would require fitting with wheels complying with EN 13979-1:2003+A2:2011 and a kink valve (g) Particular implementation rules for wagons operated on quieter routes of Slovakia (T) On top of the wagons listed in point 7.2.2.2, the following existing wagons can be operated on quieter routes in the territory of Slovakia:  Wagons with tyred wheels until 31 December 2026  Wagons with bogies of type 26-2.8 fitted with cast iron blocks P10 until 31 December 2036  Wagons, which require the fitting of a kink valve in order to replace the cast iron block with composite brake blocks until 31 December 2036. (P) Wagons with bogies 2TS intended for circulation between Slovakia and third countries by means of exchange of bogies in the border station (h) Particular implementation rules for wagons operated on quieter routes of UK for Great Britain (P) For units intended to operate solely on the GB Network, where existing wagons are equipped with composite brake blocks published in GMGN 2688 it shall be permitted to operate on quieter routes (T) The following types of existing wagons equipped with cast iron brake blocks intended to operate on the GB Network shall be permitted to operate on quieter routes:  Wagons equipped with a non-UIC braking system for which there are no compatible silent brake blocks available for retrofitting until 31 December 2030.  Wagons with a designed braking distance of 810m or less from 60 mph in brake mode G (goods timing)/75 mph in brake mode P (passenger timing), where those wagons are operated in trains with other wagons which have stopping distances in accordance with the relevant UK(GB) national technical rules, until 31 December 2030  Wagons used exclusively for the transport of nuclear products until 31 December 2050.; 8. In Appendix A Open points, the text This TSI does not contain any open points, is replaced by the following table: Element of the rolling stock subsystem Clause of this TSI Technical aspect not covered by this TSI Comments Quieter brake block 7.2.2.1 and Appendix F Assessment of the acoustic properties of the brake blocks Alternative technical solutions available (see point 7.2.2) 9. The following Appendices D, E and F are added: Appendix D Quieter routes D.1 Identification of quieter routes In accordance with Article 5c(1) of this Regulation the Member States shall provide the European Union Agency for Railways (the Agency) with a list of quieter routes in a format allowing further processing by the users with IT-tools. The list shall contain at least the following information:  Start and end points of the quieter routes and their corresponding sections, using geographical code location as defined in the register set out in Commission Implementing Decision 2014/880/EU (*2) (RINF). If one of these points is at the border of the Member State, it shall be reflected.  Identification of the sections making up the quieter route The list shall be provided using the template below: Quieter route Sections in the route Unique section ID Quieter route starts/finishes at the border of the Member State Point A  Point E Point A  Point B 201 Yes POINT E (Country Y) Point B  Point C 202 Point C  Point D 203 Point D  Point E 204 Point F  Point I Point F  Point G 501 No Point G  Point H 502 Point H  Point I 503 In addition, the Member States may provide maps illustrating the quieter routes on a voluntary basis. All lists and maps shall be published on the Agency website (http://www.era.europa.eu) no later than 9 months after 27.5.2019. By the same date the Agency shall inform the Commission of the lists and maps of quieter routes. The Commission shall inform the Member States accordingly through the committee referred to in Article 51 of Directive (EU) 2016/797. D.2 Update of quieter routes The freight traffic data used for the update of quieter routes in accordance with Article 5c(2) of this Regulation shall refer to the last three years preceding the update for which the data is available. In case the freight traffic due to exceptional circumstances diverges in a given year from that average number by more than 25 %, the Member State concerned can calculate the average number on the basis of the remaining two years. Member States shall provide the Agency with the updated quieter routes. The routes designated as quieter routes shall remain as such following the update unless during the period concerned the volume of traffic has decreased by more than 50 % and the average number of daily operated freight trains during the night-time is lower than 12. In case of new and upgraded lines, the expected volume of traffic shall be used for the designation of those lines as quieter routes. The Agency shall publish the updated quieter routes on its website (http://www.era.europa.eu) no later than 3 months after their reception and they shall apply from the next December timetable change following one year after their publication. The Agency shall inform the Commission of any changes to the quieter routes. The Commission shall inform the Member States of these changes through the committee referred to in Article 51 of Directive (EU) 2016/797. Appendix E Historic composite brake blocks E.1 Historic composite brake blocks for international use Existing wagons equipped with the brake blocks listed below are allowed to be used on the quieter routes within their area of use, until the relevant date set out in Appendix N of UIC 541-4. Manufacturer/name of product Designation/type of block Type of friction coefficient Valeo/Hersot Wabco/Cobra 693 W554 K Ferodo I/B 436 K Abex 229 K (Fe  sintered) Jurid 738 K (Fe  sintered) Wagons equipped with historic composite brake blocks not listed in the table above but already authorised for international traffic in conformity with the provisions of Decision 2004/446/EC or Decision 2006/861/EC can still be used without any deadline within the area of use covered by their authorisation. E.2 Historic composite brake blocks for national use Existing wagons equipped with the brake blocks listed below are only allowed to be used on the railway networks, including quieter routes, of the corresponding Member States within their area of use. Manufacturer/name of the product Designation/type of block Member State Remarks Cobra/Wabco V133 Italy Cofren S153 Sweden Cofren 128 Sweden Cofren 229 Italy ICER 904 Spain, Portugal ICER 905 Spain, Portugal Jurid 838 Spain, Portugal Appendix F Assessment of acoustic performance of a brake block The purpose of this procedure is to demonstrate the acoustic performance of a composite brake block at interoperability constituent level. This procedure shall be an open point in accordance with Article 4(6) of Directive (EU) 2016/797. (*2) Commission Implementing Decision 2014/880/EU of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (OJ L 356, 12.12.2014, p. 489)." (*1) Commission Decision 2012/757/EU of 14 November 2012 concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union and amending Decision 2007/756/EC (OJ L 345, 15.12.2012, p. 1).. (*2) Commission Implementing Decision 2014/880/EU of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (OJ L 356, 12.12.2014, p. 489).